



Exhibit 10.1


THE ANDERSONS, INC.
2019 LONG-TERM INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK AWARD GRANT NOTICE


Upon execution by the individual listed below (“Participant”) of this Restricted
Stock Award Grant Notice (the “Grant Notice”), The Andersons, Inc., a Delaware
corporation, (the “Company”), hereby grants to Participant the number of Shares
set forth below (the “Restricted Stock”) pursuant to the Company’s 2019
Long-Term Incentive Compensation Plan (the “Plan”). Participant acknowledges and
agrees that the Restricted Stock is subject to the Terms and Conditions attached
hereto as Exhibit A (the “Terms and Conditions”) and the provisions of the Plan.
Any terms not defined in this Grant Notice shall have the meanings ascribed in
the Plan and the Terms and Conditions.
Participant:
#ParticipantName#
Grant Date:
#GrantDate#
Total Number of Shares of Restricted Stock:
#QuantityGranted# Shares
Purchase Price:
$0.00
Vesting Schedule:  
Subject to the Terms and Conditions, one third of the Shares shall vest over the
next three years per the vesting schedule below, provided Participant has not
had a Termination prior to such date. #VestingDateandQuantity#



By his or her signature and the Company’s signature below, Participant agrees to
be bound by the provisions of the Plan, the Terms and Conditions, and this Grant
Notice. Participant has reviewed the Plan, the Terms and Conditions and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, the Terms and Conditions, and this Grant Notice.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, the Terms and Conditions, and this Grant Notice. Participant hereby
acknowledges receipt of a copy of the Plan and the Terms and Conditions and that
Participant has read the Plan, the Terms and Conditions and this Grant Notice
carefully and fully understands their contents.
The Andersons, Inc. Holder:
PARTICIPANT:
By:
 
Name:
#Signature#
Name:
Valerie M. Blanchett
Date:
#AcceptanceDate#
Title:
Chief Human Resources Officer
 
 
Address:
1947 Briarfield Blvd.
 
 
 
Maumee, Ohio 43537
 
 






--------------------------------------------------------------------------------







EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
TERMS AND CONDITIONS TO THE RESTRICTED STOCK AWARD
PURSUANT TO THE
THE ANDERSONS, INC. 2019 LONG-TERM INCENTIVE COMPENSATION PLAN


Pursuant to The Andersons, Inc. 2019 Long-Term Incentive Compensation Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Award Grant
Notice (the “Grant Notice”), “Participant,” as identified in the Grant Notice,
has been granted that number of Shares set forth in the Grant Notice (the
“Restricted Stock”). By execution of the Grant Notice, Participant has
acknowledged and agreed that the Restricted Stock is subject to the terms and
conditions set forth herein (the “Terms”).
WHEREAS, it has been determined that it would be in the best interests of the
Company to grant the Restricted Stock to Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt
The Terms are subject in all respects to the provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Terms
provided herein), all of which provisions are made a part of and incorporated
herein as if they were each expressly set forth herein. Any capitalized term not
defined herein shall have the same meaning as is ascribed thereto in the Plan.
In the event of any conflict between these Terms, the Plan or the Grant Notice,
the Plan shall control.
2.Grant of Restricted Stock Award
The Company grants to Participant, as of the Grant Date specified in the Grant
Notice, the number of shares of Restricted Stock specified in the Grant Notice.
Except as otherwise provided by the Plan, Participant agrees and understands
that nothing contained in these Terms provides, or is intended to provide,
Participant with any protection against potential future dilution of
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of any such shares, except as otherwise specifically provided for in
the Plan or these Terms. Subject to Section 4 hereof, Participant shall not have
the rights of a stockholder in respect of the shares underlying this Award until
unrestricted shares are delivered to Participant in accordance with Section 4
hereof.
3.Vesting
(a)General. Subject to Article XI of the Plan, the Restricted Stock shall become
unrestricted and vested as described in the Grant Notice. There shall be no
proportionate or partial vesting during the period prior to the vesting date and
all vesting shall occur only on the vesting date set forth in the Grant Notice,
subject to Participant’s continued service on the Board on the applicable
vesting date.
(b)Certain Terminations Prior to Vesting
. Unless otherwise provided in the Grant Notice, Participant’s right to vest in
any of the Restricted Stock shall terminate in full and be immediately forfeited
upon Participant’s Termination for any reason.





--------------------------------------------------------------------------------







4.Dividends and Other Distributions; Voting
If any dividends or other distributions are paid with respect to the Common
Stock of the Company while Participant holds the Restricted Stock and prior to
the time that the Restricted Stock becomes vested in accordance with the Grant
Notice, Participant shall be entitled to receive such dividends and other
distributions attributable to the Restricted Stock in the form of additional
shares of Common Stock; provided that, any such dividends or other distributions
will be subject to the same vesting requirements as the underlying Restricted
Stock. Additional shares of Common Stock attributable to dividends or other
distributions will be issued to Participant as soon as administratively feasible
following the time the Restricted Stock becomes vested in accordance with the
Grant Notice, but in no event later than March 15 of the calendar year following
the calendar year in which the Restricted Stock became vested. The amount of
such additional shares of Common Stock will be determined by multiplying (i) the
total amount of dividends actually paid on a share of Common Stock prior to the
date that the Restricted Stock become vested in accordance with Grant Notice, by
(ii) the number of shares of Restricted Stock that become vested in accordance
with the terms of the Grant Notice, and then dividing such total by the Fair
Market Value of the Common Stock on the last trading day prior to the applicable
vesting date, as determined by the Committee. Participant may exercise full
voting rights with respect to the Restricted Stock granted under the Grant
Notice.
5.Non-Transferability
Any attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way any of the Restricted Stock, or the levy of
any execution, attachment or similar legal process upon the Restricted Stock
prior to the vesting date or contrary to the terms and provisions of the Plan,
shall be null and void and without legal force or effect.
6.Governing Law
All questions concerning the construction, validity and interpretation of these
Terms and the Grant Notice shall be governed by, and construed in accordance
with, the laws of the State of Ohio, without regard to the choice of law
principles thereof.
7.Section 83(b)
Participant may make a Section 83(b) election within 30 days after the issuance
of the Restricted Stock to include in gross income for federal income tax
purposes in the year of issuance the Fair Market Value of such shares of
Restricted Stock. Participant shall promptly notify the Company if Participant
makes such a Section 83(b) election.
8.Limited Power of Attorney to Transfer Unvested Shares Upon Termination.
In order to facilitate the transfer to the Company of any Shares in which
Participant forfeits vesting rights pursuant to these Terms, Participant agrees
to hereby appoint the General Counsel of the Company as Participant’s attorney
in fact with full power of substitution, to act for Participant in Participant’s
name and place to sell, assign, and transfer Shares of the Company registered in
Participant’s name on the books of the Company as represented by the Company’s
Registrar and Transfer Agent, in book entry form, and to receive the
consideration for the Shares. Such power of attorney is irrevocable and coupled
with an interest. By accepting these Terms, Participant hereby ratifies all acts
which Participant’s attorney in fact or the General Counsel of the Company
substitute lawfully performs pursuant to the power conferred by this instrument.
9.Entire Agreement; Amendment
These Terms, together with the Grant Notice and the Plan, contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
these Terms from time to time in accordance with and as provided in the Plan.
These Terms may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of these Terms as soon as practicable after
the adoption thereof.





--------------------------------------------------------------------------------





10.Notices
Any notice hereunder by Participant shall be given to the Company in writing and
such notice shall be deemed duly given only upon receipt thereof by the General
Counsel, the VP of Human Resources, or any other administrative agent designated
by the Committee. Any notice hereunder by the Company shall be given to
Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as Participant may have on file with the
Company.
11.Acceptance
As required by Section 8.2 of the Plan, Participant may forfeit the Restricted
Stock if Participant does not execute the Grant Notice (which, for the avoidance
of doubt, accepts and acknowledges these Terms) within a period of 30 days from
the date that Participant receives the Grant Notice (or such earlier period as
the Committee shall provide).
12.Transfer of Personal Data
Participant authorizes, agrees and unambiguously consents to the transmission by
the Company (or any Subsidiary) of any personal data information related to the
Restricted Stock awarded under the Grant Notice for legitimate business
purposes. This authorization and consent is freely given by Participant.
13.Compliance with Laws
The issuance of the Restricted Stock or unrestricted shares pursuant to the
Grant Notice shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule, regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to the Grant Notice and these
Terms if any such issuance would violate any such requirements. As a condition
to settlement of the Restricted Stock, the Company may require Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
14.Section 409A
Notwithstanding anything contained herein, in the Grant Notice or in the Plan to
the contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
15.Binding Agreement; Assignment
These Terms shall inure to the benefit of, be binding upon, and be enforceable
by the Company and its successors and assigns. Participant shall not assign
(except in accordance with the Plan) any part of the Grant Notice or these Terms
without the prior express written consent of the Company.
16.Headings
The titles and headings of the various sections of these Terms have been
inserted for convenience of reference only and shall not be deemed to be a part
of these Terms or the Grant Notice.
17.Counterparts
The Grant Notice and these Terms may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Further Assurances
Each party hereto shall do and perform (or shall cause to be done and performed)
all such further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out the intent and accomplish the purposes of the
Grant Notice, these Terms and the Plan and the consummation of the transactions
contemplated thereunder.





--------------------------------------------------------------------------------





19.Severability
The invalidity or unenforceability of any provisions of these Terms in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of the Terms in such jurisdiction or the validity, legality or
enforceability of any provision of these Terms in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
20.Acquired Rights
Participant acknowledges and agrees that: (a) the Company may terminate or amend
the Plan at any time subject to the limitations contained in the Plan or these
Terms; (b) the grant of Restricted Stock made under the Grant Notice is
completely independent of any other award or grant and is made at the sole
discretion of the Company; and (c) no past grants or awards (including, without
limitation, the Restricted Stock granted under the Grant Notice) give
Participant any right to any grants or awards in the future whatsoever.



